54 N.J. 525 (1969)
257 A.2d 698
LAWRENCE SMITH, ET AL., PLAINTIFFS-APPELLANTS AND CROSS-RESPONDENTS,
v.
THE TOWNSHIP OF LIVINGSTON, ETC., ET AL., DEFENDANTS-RESPONDENTS, AND LIVINGSTON PROPERTIES CORP., A CORPORATION OF THE STATE OF NEW JERSEY, ET AL., DEFENDANTS-RESPONDENTS AND CROSS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 7, 1969.
Decided October 15, 1969.
Mr. Clive S. Cummis argued the cause for appellants, cross-respondents (Messrs. Cummis, Kent & Radin, attorneys; Mr. David S. Litwin on the brief).
Mr. Theodore L. Abeles argued the cause for defendants, cross-appellants (Messrs. Lum, Biunno & Tompkins, attorneys; Mr. William F. Tompkins, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Mintz in the Chancery Division, 106 N.J. Super. 444. The stay heretofore granted by the order of September 30, 1969, is vacated.
For affirmance  Chief Justice WEINTRAUB and Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  NONE.